Citation Nr: 0526289	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-12 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to service connection for residuals of a left 
eye injury.

4.  Entitlement to service connection for a headache 
disorder.

5.  Entitlement to service connection for a psychiatric 
disorder.

6.  Entitlement to service connection for urethritis.

7.  Entitlement to service connection for erectile 
dysfunction.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for right ear hearing 
loss.  

10.  Whether new and material evidence has been received to 
reopen a claim of service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to April 1973.  These claims are before the Board 
of Veterans' Appeals (Board) on appeal from a May 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas.  A hearing before a VA hearing officer 
was held at the RO in July 2002.  The veteran cancelled a 
Travel Board hearing scheduled in February 2004.  In May 2004 
the case was remanded for additional development.

The RO characterized the veteran's claim for service 
connection for right ear hearing loss as one concerning 
whether new and material had been submitted.  The Board notes 
that while the RO denied service connection for right ear 
hearing loss in March 1998, the veteran had not filed a claim 
seeking such benefit at the time (he had filed claims seeking 
service connection for left ear hearing loss in June 1973, 
July 1993, and May and September 1997).  The instant appeal 
is from the rating denying the veteran's initial claim 
seeking service connection for right ear hearing loss.  
Accordingly, that claim will be considered de novo.  


FINDINGS OF FACT

1.  A right leg disorder was not manifested in service and is 
not currently shown.

2.  A left leg disorder, to include of the left knee, was not 
manifested in service, and it is not shown that any current 
left leg or knee disability is related to service.

3.  It is not shown that the veteran has any residuals of a 
left eye injury.

4.  A headache disorder was not manifested in service, and it 
is not shown that any current headache disability is related 
to service.

5.  Transient situational stress reaction with depressive 
features diagnosed in service resolved; a chronic acquired 
psychiatric disability was not manifested in service, and is 
not currently shown.

6.  It is not shown that the veteran has urethritis.

7.  The veteran's erectile dysfunction was not manifested in 
service, and there is no competent evidence relating any 
current erectile dysfunction to service.

8.  It is not shown that any tinnitus the veteran has is 
related to his service.

9.  The veteran does not have a right ear hearing loss 
disability by VA standards.

10.  An unappealed February 1998 rating decision denied 
service connection for left ear hearing loss essentially 
based on findings that such disability pre-existed service 
and was not aggravated therein.  

11.  Evidence received since the February 1998 rating 
decision does not tend to show that the veteran's left ear 
hearing loss did not pre-exist service or that it was 
aggravated by service; does not bear directly and 
substantially upon the matter of service connection for left 
ear hearing loss; and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Service connection for a right leg disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

2.  Service connection for a left leg disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

3.  Service connection for residuals of a left eye injury is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).

4.  Service connection for a headache disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

5.  Service connection for a psychiatric disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

6.  Service connection for urethritis is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

7.  Service connection for erectile dysfunction is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

8.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

9.  Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2004).

10.  Evidence received since the March 1998 rating decision 
denying service connection for left ear hearing loss is not 
new and material, and such claim may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

[Notably, the VCAA also revised 38 C.F.R. § 3.156(a), which 
defines "new and material evidence," for claims filed on or 
after August 29, 2001.  As the instant petition to reopen was 
filed before that date (in November 2000; see letter from the 
veteran's representative), the new definition does not 
apply.]  

A February 2001 letter from the AOJ to the appellant (prior 
to the rating decision on appeal) informed him of what 
evidence was required to substantiate the service connection 
claims and of his and VA's respective duties for in securing 
evidence (i.e., what portion of the evidence he and VA, each, 
were responsible for obtaining).  The May 2001 rating 
decision and the July 2002 statement of the case (SOC) 
explained what the record showed and why the claims were 
denied.  A supplemental SOC (SSOC), at page 2, also advised 
the appellant to "provide any evidence in [his] possession 
that pertains to the claim[s]."  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice private 
medical records.  The veteran was afforded several VA 
examinations, most recently in 2001.  VA treatment records 
from the Central Texas Health Care System, dated from 1998 to 
the present, were sought pursuant to the Board's May 2004 
remand.  Records received in response are duplicates of those 
already on file.  No further outstanding evidence has been 
identified; the record is complete.  VA's duties to notify 
and assist are met.  The appellant is not prejudiced by the 
Board's proceeding with appellate review.  See also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

Factual Basis

The veteran's service medical records show that on July 1969 
service entrance examination audiometry revealed left ear 
puretone thresholds of 10, 15, 60, and -5 decibels (dB) at 
the 500, 1000, 2000, and 4000 hertz (Hz) frequencies, 
respectively.  Defective hearing, not considered disabling, 
was diagnosed.  A November 1969 health record notes an 8 year 
history of decreased left ear hearing acuity.  A May 1970 
health record includes a diagnosis of dysuria.  A November 
1970 health record notes that a suture was removed from the 
veteran's right lower leg.  He had fallen and cut the inner 
lateral aspect of his right ankle earlier in November 1970.  
A December 1970 health record notes that the veteran changed 
the dressing on a left lower leg wound.  An April 1971 health 
record notes severe left ear hearing loss.  An April 1971 
ear, nose, and throat consultation sheet notes that the 
veteran's left ear hearing loss pre-existed service.  An 
April 1971 physical profile serial report shows that left ear 
anacusis was congenital and pre-existed service.  Audiometry 
in April 1971 showed right ear puretone thresholds of 5, 5, 
5, and 5 dB at the 500, 1000, 2000, 3000, and 4000 Hz 
frequencies and left ear puretone thresholds of 60, 65, 70, 
70, and 60 dB, at corresponding frequencies.  An August 1971 
clinical record cover sheet shows diagnoses of abrasions to 
ankles and the left side of his face and a left upper eyelid 
laceration.  The veteran had jumped from a moving taxi.  A 
November 1972 treatment record notes that the veteran was 
struck in the left eye by a fist.  Audiometry in August 1972 
showed right ear puretone thresholds of 30, 25, 20, 20, and 
20 dB at the 500, 1000, 2000, 3000, and 4000 Hz frequencies, 
and left ear puretone thresholds of 45, 50, 30, 50, and 50 dB 
at corresponding frequencies.  A February 1973 clinical 
record lists a diagnosis of transient situational stress 
reaction with some depressive features.  On March 1973 
separation examination clinical evaluation of the veteran was 
normal.  He denied ever having "[b]one, joint or other 
deformity;" "[e]ye trouble;" "[f]requent or severe 
headache;" and "[n]ervous trouble of any sort."  He did 
complain of "[f]requent or painful urination."  Audiometry 
revealed right ear puretone thresholds of 0, 0, 0, 0, and 0 
dB at the 500, 1000, 2000, 3000, and 4000 hertz (Hz) 
frequencies, and left ear puretone thresholds of 0, 0, 0, 5, 
and 0 dB at corresponding frequencies.  Non specific 
urethritis, recurrent, was also diagnosed.  

On February 1998 VA audiometry puretone thresholds (in 
decibels) were:  

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
30
20
30
30
25
LEFT
85
75
95
95
100

The examiner noted that the veteran had moderate to profound 
sensory hearing loss on the left ear.  The examiner added 
that the etiology of the hearing loss was unclear from the 
history, but added that noise exposure would not be 
considered a highly likely factor.  

A February 1998 rating decision denied service connection for 
left ear hearing loss, finding that such disability pre-
existed, and was not aggravated by, the veteran's service.  
The veteran was notified of the decision in March 1998, and 
did not appeal it.  (The February 1998 rating decision also 
denied service connection for right ear hearing loss; the 
veteran had not filed a claim seeking such benefit.)

The veteran sought to reopen the claim seeking service 
connection for hearing loss in November 2000.  

A January 2000 private patient referral request form shows a 
diagnosis of left ear hearing loss.  A January 2001 private 
audiometric record shows clinical findings reflective of left 
ear hearing loss.  

On February 2001 VA audiometry puretone thresholds (in 
decibels) were:  

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
25
20
30
35
25
LEFT
100
105
105
105
105

Normal right ear hearing (for adjudication purposes), with 
only mild sensorineural hearing loss and profound left ear 
hearing loss was diagnosed.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
0 percent in the left ear was reported.  The veteran 
complained of constant bilateral tinnitus since 1973-74.  He 
added that he did not have a significant amount of noise 
exposure in the military.  

On February 2001 VA neurological examination the veteran 
reported he had headaches after a motor vehicle accident in 
1972.  Tension headache was diagnosed.  

On February 2001 VA genitourinary examination the veteran 
reported having multiple urinary tract infections from 1970 
to 1973.  He added that after 1973 he no longer had urinary 
tract infections.  He stated that he began to have erectile 
dysfunction in 1975 or 1976.  The examiner noted that there 
were no specific residuals of genitourinary disease.  
Erectile dysfunction was diagnosed.  

On February 2001 VA bones examination the veteran related 
that he injured his legs in a motor vehicle accident in 1971.  
He added that his right leg had healed, but that he still had 
left leg and knee pain.  Left knee patellofemoral pain 
syndrome was diagnosed.  

On March 2001 VA eye examination the veteran presented with 
no significant ocular pathology.  Normal eye examination was 
reported.  

On March 2001 VA mental disorders examination the veteran 
complained of experiencing symptoms of nervousness and 
sweating when around groups of people.  The examiner noted 
that there was no evidence that the veteran was currently 
receiving psychiatric treatment, and the veteran denied ever 
being afforded psychiatric care.  The examiner indicated 
there was no major psychiatric diagnosis, and added that the 
veteran did not meet the criteria for a generalized anxiety 
disorder.  

On April 2001 VA ear disease examination no active ear 
disease was found.  

At his July 2002 personal hearing the veteran testified that 
he injured his legs and left eye falling from a taxi during 
service.  He was not being treated for the legs.  He denied 
being hit by a fist.  He indicated his headaches began 
shortly before his service discharge.  He also testified that 
he was not being treated for an anxiety disorder.  He 
continued to have painful urination, but that he was not 
being treated medically for the condition.  He mentioned that 
he was struck in the groin during service.  He asserted that 
the condition caused erectile dysfunction.  Concerning his 
tinnitus and hearing loss claims, he testified that he worked 
in noisy areas during his military service.  He mentioned 
that his tinnitus was essentially constant in nature.  He 
mentioned that he was unaware that he had left ear hearing 
loss prior to his service enlistment.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances lay, evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999).

A pre-existing disability will be presumed to have been 
aggravated in service where such disability increased in 
severity in service.  Aggravation may not be conceded where 
no increase in severity during service is shown.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

The criteria for establishing disability due to impaired 
hearing may be met in any of the following ways:  (1)  when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz is 40 dB or greater, (2)  when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hz are 26 dB or greater; (3) or 
when speech recognition using the Maryland CNC Test is less 
than 94%.  38 C.F.R. § 3.385.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit has held, however, that 
evidence which is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (2000).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a), 
(effective for claims to reopen filed prior to August 29, 
2001).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

Analysis

Right Leg Disorder

The threshold matter that must be addressed in any claim 
seeking service connection is whether the claimed disability 
is shown.  Here, the medical evidence does not show that the 
veteran currently has a right leg disorder.  In the absence 
of proof of a present disability, there cannot be a valid 
claim [of service connection].  Hickson, supra.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran was advised that to establish service connection 
for a claimed disability, he must show that he has such 
disability and that it is related to disease or injury in 
service.  While he claims that he injured his right leg 
falling from a moving taxi in service, on his February 2001 
VA bones examination he informed the examiner that his right 
leg had "healed fine."  A right leg disorder was not 
diagnosed at that time.  The veteran has neither submitted 
any evidence of a current diagnosis of a right leg disorder 
nor identified any treatment provider whose records would 
show such disability exists.  As a layperson, he is not 
competent to establish by his own opinion that he has a right 
leg disorder or to relate such disability to service.  See 
Espiritu, supra.  The only competent (medical) evidence as to 
whether the veteran has this disability claimed is the report 
of the February 2001 VA bones examination, when such 
disability was not diagnosed.  Accordingly, the preponderance 
of the evidence is against the claim, and it must be denied.

Left Leg Disorder

There are three threshold requirements that must be satisfied 
in order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; left knee patellofemoral pain syndrome is diagnosed.  
The further two requirements are:  Evidence of disease or 
injury in service and competent evidence of a nexus between 
the current disability and the disease or injury in service.  
While the veteran's service medical records show that he 
changed a dressing over a left lower leg wound, a left 
leg/knee disorder was not found on his March 1973 separation 
examination.  He denied joint problems at that time.  
Consequently, direct service connection, i.e., on the basis 
that chronic disability became manifested in service and has 
persisted since, is not warranted.  The earliest competent 
(medical) evidence of any left leg pathology is in 2001, when 
left patellofemoral pain syndrome was diagnosed.  There is no 
postservice continuity of complaints or symptoms pertaining 
to a left leg disability prior to that time.  Notably, a 
prolonged interval of time between service separation (1973) 
and the earliest documentation of current disability (2001) 
is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The record is devoid of any medical opinion 
which relates the left knee patellofemoral pain syndrome to 
service or to any event therein.

Without competent evidence of a nexus between the veteran's 
current left leg/knee disability and his service, service 
connection for such disability is not warranted.  The 
veteran's statements relating his claimed left leg disability 
to service cannot by themselves establish that this is so.  
As a layperson, he is not competent to opine regarding the 
etiology of a disease or disability.  See Espiritu, supra.  
The preponderance of the evidence is against this claim.  
Hence, it must be denied.

Residuals of a Left Eye Injury

Threshold matter that must be addressed in a claim of service 
connection is whether the claimed disability exists.  The 
medical evidence does not show that the veteran currently has 
an left eye disability (injury residuals).  In the absence of 
proof of a present disability, there is no valid claim [of 
service connection].  Hickson, Brammer, supra.  

The veteran was advised that to establish service connection 
for a claimed disability, he must show that he has such 
disability and that it is related to disease or injury in 
service.  While he was treated in August 1971 for a left 
eyelid laceration, no left eye pathology was noted on March 
1973 service separation examination.  The veteran denied eye 
problems at the time.  On March 2001 VA eye examination the 
diagnosis was "[n]ormal" eye examination.  The veteran has 
neither submitted any evidence of a current diagnosis of a 
left eye disorder nor identified any treatment provider whose 
records would show such disability.  As a layperson, he is 
not competent to establish by his own opinion that he has a 
left eye disorder or to relate such disability to service.  
See Espiritu, supra.  The only competent (medical) evidence 
as to whether he has the disability claimed is the report of 
the March 2001 VA eye examination, when the claimed 
disability was not found.  Accordingly, the preponderance of 
the evidence is against the claim, and it must be denied.

Headache Disorder

There is competent evidence (a medical diagnosis) of current 
disability, i.e., a diagnosis of tension headaches.  See 
February 2001 VA neurological examination.  To establish 
service connection for such disability, however, it must also 
be shown that the headaches are related to a disease or 
injury in service.  While the veteran claims he has had 
headache problems since a 1972 motor vehicle accident in 
service, the record does not support such claim.  First, his 
service medical records are completely devoid of any mention 
of headaches.  In fact, on March 1973 service separation 
examination he denied ever having had headaches.  
Consequently, direct service connection for headaches, i.e., 
on the basis that such disability became manifested in 
service and has persisted since, is not warranted.  

The earliest competent (medical) evidence of headaches of 
record is in 2001.  There is no postservice continuity of 
complaints or symptoms pertaining to problems associated with 
headaches prior to that time.  Once again, a prolonged 
interval of time between service separation (1973) and the 
earliest documentation of current disability (2001) is of 
itself a factor for consideration in deciding a service 
connection claim.  The record is devoid of any medical 
opinion which relates the diagnosed tension headache to 
service or to any event therein.  Without competent evidence 
of a nexus between a current headache disability and service, 
service connection for such disability is not warranted.  The 
veteran's statements relating his claimed headache-related 
problems to service cannot by themselves establish that this 
is so.  As a layperson, he is not competent to opine 
regarding the etiology of a disease or disability.  See 
Espiritu, supra.  The preponderance of the evidence is 
against this claim.  Hence, it must be denied.

Psychiatric Disability

The competent evidence does not show that the veteran 
currently has a chronic acquired psychiatric disability, to 
include an anxiety disorder.  The veteran was advised that to 
establish service connection for a claimed disability, he 
must show that he has such disability and that it is related 
to disease or injury in service.  While transient situational 
stress reaction with some depressive features was diagnosed 
during his military service, in February 1973, such 
disability by definition (transient) is acute and not chronic 
in nature.  And, in fact, the record shows that the 
complaints in service resolved; a psychiatric disorder was 
not diagnosed on March 1973 service separation examination.  

Postservice, the record shows no diagnosis of psychiatric 
disability.  On March 2001 VA mental disorders examination 
the examiner found that the veteran did not meet the criteria 
for a generalized anxiety disorder, and that no major 
psychiatric diagnosis could be given.  The veteran has not 
submitted any evidence of a diagnosis of chronic acquired 
psychiatric disability, nor has he identified any treatment 
provider whose records would show such disability exists.  As 
a layperson, he is not competent to establish by his own 
opinion that he has a psychiatric disability such as an 
anxiety disorder or to relate such disability to service.  
See Espiritu, supra.  The only competent (medical) evidence 
in this matter is the report of the March 2001 VA mental 
disorders examination, when the claimed disability was not 
found.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  Hickson, 
Brammer, supra.  The preponderance of the evidence is against 
the claim, and it must be denied.  

Urethritis

The competent (medical) evidence does not show that the 
veteran has urethritis.  The veteran was advised that to 
establish service connection he must show that he has the 
disability for which service connection is sought and that it 
is related to disease or injury in service.  While dysuria 
was diagnosed in May 1970, while the veteran complained of 
"[f]requent or painful urination" at his March 1973 
separation examination, and while non-specific recurrent 
urethritis was diagnosed at that time, on February 2001 
genitourinary examination urethritis was not found.  The 
examiner noted that no specific residuals of genitourinary 
disease were shown.  The veteran has neither submitted any 
evidence of a current diagnosis of urethritis nor identified 
any treatment provider whose records would show such 
disability exists.  As a layperson, he is not competent to 
establish by his own opinion that he has urethritis or to 
relate such disability to service.  See Espiritu, supra.  The 
only competent (medical) evidence as to whether he has 
urethritis is the report of the February 2001 VA 
genitourinary examination, when the disability was not found.  
In the absence of proof of a present disability, there cannot 
be a valid claim [of service connection].  Hickson, Brammer, 
supra.  Accordingly, the preponderance of the evidence is 
against the claim, and it must be denied.

Erectile Dysfunction

There is competent evidence (a medical diagnosis) of current 
disability.  Erectile dysfunction is diagnosed.  To establish 
entitlement to service connection for such disability, two 
further threshold requirements must be satisfied.  There must 
be evidence of disease or injury in service and competent 
evidence of a nexus between the current erectile dysfunction 
and the disease or injury in service.  The veteran's service 
medical records make no mention of problems relating to 
erectile dysfunction.  The earliest competent (medical) 
evidence of erectile dysfunction is in 2001.  While the 
veteran claimed in the course of the February 2001 
examination that this problem began in 1975 or 1976 (at least 
2 years after his service separation), there is no clinical 
documentation of complaints or symptoms of erectile 
dysfunction prior to the February 2001 examination.  
Regardless, the record is devoid of any competent evidence 
(medical opinion) which relates the diagnosed erectile 
dysfunction to service or to any event therein.  Without 
competent evidence of a nexus between the veteran's current 
erectile dysfunction and service, service connection for such 
disability is not warranted.  The veteran's statements 
relating his erectile dysfunction to service cannot by 
themselves establish that this is so.  As a layperson, he is 
not competent to opine regarding the etiology of a disease or 
disability.  See Espiritu, supra.  The preponderance of the 
evidence is against this vclaim.  Hence, it must be denied.

Tinnitus

Although the record does not include a formal diagnosis of 
tinnitus, complaints of tinnitus have been noted on VA 
audiological evaluation.  As diagnoses of tinnitus are 
generally based essentially on subjective complaints, it is 
reasonably shown that the veteran has this disability.  To 
establish service connection for the disability however, he 
must also show the it is due to disease or injury in service.  
There is no competent evidence that this is so.  The veteran 
has not submitted any competent evidence (medical opinion) 
relating tinnitus to disease or injury in service, nor has he 
identified any treatment provider whose records would show 
this is so.  And while he has testified that he worked in 
noisy areas in service, he had also previously told a VA 
examiner (in February 2001) that he did not have significant 
noise exposure in service (which is consistent with the fact 
that after left ear hearing loss was noted on service 
entrance examination, the veteran was placed on physical 
profile for hearing).  As a layperson, the veteran is not 
competent to relate his tinnitus to service by his own 
opinion.  See Espiritu, supra.  The preponderance of the 
evidence is against the claim.  Hence, it must be denied.

Right Ear Hearing Loss

The record does not show that the veteran has a right ear 
hearing loss disability.  Hearing loss disability for VA 
compensation purposes is defined by regulation.  See 38 
C.F.R. § 3.385.  A right ear hearing loss disability was not 
noted in service, and VA audiometry has conclusively 
established that while there is some mild diminution in 
hearing acuity in the higher frequencies, the veteran does 
not have a right hearing loss disability by VA standards (as 
defined in 38 C.F.R. § 3.385).  In the absence of a showing 
of right ear hearing loss disability, the veteran does not 
have a valid claim of service connection for such disability.  
See Hickson, Brammer, supra.  The preponderance of the 
evidence is against this claim, and it must be denied.

Left Ear Hearing Loss

An unappealed February 1998 rating decision denied service 
connection for left ear hearing loss, finding that such 
disability pre-exist, and was not aggravated by, the 
veteran's service.  That decision is final, and the claim may 
not be reopened unless new and material evidence is received.  
38 U.S.C.A. §§ 7105, 5108.

As service connection was denied essentially because the 
disorder was shown to have pre-existed the veteran's service 
and was not aggravated during the service, for new evidence 
to be material in this matter, it would have to tend to show 
that the veteran's left ear hearing loss did not pre-exist 
his period of service or alternatively that it was aggravated 
by service.  

The evidence received since 1998 consists essentially of VA 
and private medical records.  The medical records, while 
documenting severe left ear hearing loss, do not tend to show 
either that left ear hearing loss did not pre-exist service 
or that it was aggravated by service.  Thus, the medical 
records do not bear directly and substantially on the matter 
at hand, and are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, they are not new and material evidence.  
Regarding the veteran's own assertions that his left ear 
hearing loss is related to service, such lay statements are 
not competent evidence.  See Espiritu, supra.  As new and 
material evidence has not been received, the claim seeking 
service connection for left ear hearing loss may not be 
reopened.


ORDER

Service connection for a right leg disorder is denied.

Service connection for a left leg disorder is denied.

Service connection for residuals of a left eye injury is 
denied.

Service connection for a headache disorder is denied.

Service connection for a psychiatric disability is denied.

Service connection for urethritis is denied.

Service connection for erectile dysfunction is denied.

Service connection for tinnitus is denied.

Service connection for right ear hearing loss is denied.  

The appeal to reopen a claim of service connection for left 
ear hearing loss is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


